Per curiam.
Appellant only alleges that he was the authenticating notary of the public instrument involved in this case. We have already decided that, pursuant to § 6 of the Mortgage Law (30 L.P.R.A. §31), the notaries authenticating public instruments are not interested parties who may request the record thereof and have no standing to file an administrative appeal against the decisions of the registrar related to instru*756ments executed before them. Más v. The Registrar of Property, 16 P.R.R. 9 (1910) and Roig v. The Registrar of Property, 18 P.R.R. 11 (1912).
In the absence of any allegation of facts which may justify the conclusion that appellant is an interested party, whether in his own right or as petitioner on behalf of an interested party, the present administrative appeal will be dismissed for lack of jurisdiction. Said allegation is essential and must be made within the term of twenty days in order to take an appeal. See § § 2 and 3 of the Act of March 1, 1902, 30 L.P.R.A. § § 1772 and 1773. Cf. Hernández v. Registrar of San Juan, 29 P.R.R. 59 (1921.)
The administrative appeal will be dismissed.